Citation Nr: 1538036	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-09 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) (claimed as severe pain in both hands with numbness and tingling, status post surgery), to include as due to exposure to herbicides or as secondary to service-connected prostate disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his April 2008 Appeal to the Board (VA Form 9) for the issue of service connection for bilateral CTS, the Veteran requested a Travel Board hearing before a Veterans Law Judge sitting at the RO.  The Veteran was subsequently scheduled for a January 2009 hearing before a Veterans Law Judge sitting at the RO; however, in January 2009, the Veteran cancelled the scheduled hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal as to that issue.  38 C.F.R. § 20.704(d) (2014). 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for carpal tunnel syndrome (CTS) of both hands and wrists has been raised by the record in a January 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current bilateral CTS was not present in service or until many years thereafter, and is not related to service or to an incident of service origin, including to exposure to herbicides; nor is it proximately due to, or chronically aggravated by, his service-connected prostate disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral CTS have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in January 2007 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post-service VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, in compliance with the Board's August 2011 remand, the Veteran was provided a VA examination in September 2011 in connection with this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In June 2014, the Board again remanded the claim for an addendum opinion to address the Veteran's lay contention that his military job duties caused his bilateral CTS.  The requested opinion was obtained in July 2014.  The Board finds that the September 2011 VA examination report with the July 2014 addendum is adequate to decide this issue because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior August 2011 and June 2014 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran filed a claim of service connection for numbness and tingling in the hands in December 2006.  In his June 2007 notice of disagreement, the Veteran requested service connection for acute and subacute peripheral neuropathy of the hands as due to Agent Orange exposure.  Alternatively, he maintains that his bilateral hand disability is secondary to his service-connected prostate disability as the condition occurred coincident with his prostate surgery in February 1997.

The Veteran claims that he has peripheral neuropathy due to exposure to Agent Orange during his military service.  The record reflects that the Veteran served a tour of duty in Vietnam during active duty service from May 1970 to November 1971.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

However, the medical evidence of record only shows a current diagnosis of CTS.  This condition, however, is not among those diseases presumptively linked to herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A September 2011 VA examination report noted "Agent Orange neuropathy is an acute/subacute neuropathy with a presentation within months to 2 years of exposure and has nothing to do with carpal tunnel syndrome which, from the records, began in the mid to late 1990's (more than 25 years after separation)."  In this regard, the regulations have changed during the pendency of the Veteran's appeal, with the term "acute and subacute peripheral neuropathy" being replaced with "early onset peripheral neuropathy" in 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  In order to qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the peripheral neuropathy (either acute, subacute, or early-onset) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  In this case, the record does not reflect a diagnosis of peripheral neuropathy that was manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.

Thus, the Veteran's bilateral hand disability would not warrant service connection on a presumptive basis based on Agent Orange exposure.  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a nonpresumptive direct-incurrence basis.  Service treatment records do not show complaints of, treatment for, or diagnosis of any hand condition.  The Veteran's November 1971 separation examination shows no evidence of hand problems and/or CTS.  Nor does the Veteran contend that he was treated for or diagnosed with any hand symptoms in service.  

VA treatment records reflect that the Veteran was diagnosed with bilateral CTS in 2006.  VA treatment records dated from February 2006 to the present show the Veteran's complaints of chronic pain in the hands, especially at night.  He also reported numbness and tingling in the 2nd, 3rd, 4th fingers, bilaterally.  He has used hand splints and/or braces.  An August 2006 VA occupational therapy consultation report notes a diagnosis of bilateral CTS.  The Veteran complained "the pain kills me at nights; right now it is just that sleepy feeling."  The date of onset was noted as approximately 9 years ago.  A February 2010 electromyography (EMG)/nerve conduction (NCV) diagnostic testing was suggestive of pinching of the nerve at the wrists and revealed moderately severe bilateral CTS.  A March 2010 VA plastic surgery outpatient note reflects complaints of bilateral numbness and tingling, especially at night, that had been getting progressively worse over the last 13 years.  It was noted that the Veteran currently worked loading equipment for customers.  There were no previous injuries to the wrist.  The September 2011 VA examination report notes that the Veteran began having tingling and numbness in both hands and thumb and first 3 fingers, 14 years ago.

Regarding the etiology of the Veteran's bilateral hand disability, he maintains that it is secondary to exposure to Agent Orange or his service-connected prostate disability.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, the causation of a neurological disorder falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to describe his symptoms and their onset, but a neurological disorder, such as CTS, is not a simple medical condition, such as a broken leg, because the condition affects the internal nerves system, which is a condition a lay person cannot perceive through the senses.  Layno v Brown, 6 Vet. App. 465, 469 (1994).  For this reason, the Board determines that the CTS is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that the current disability was caused by service, including as due to Agent Orange exposure, or a service-connected prostate disability.  The etiology of CTS involves a complex medical question, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Id.  The Veteran has not demonstrated that he has expertise in medical matters.  To this extent, his statements regarding etiology of his CTS are of no probative value.

The only competent opinion of record as to whether the Veteran's CTS is related to his active service is negative to his claim.  In the September 2011 VA examination report, a neurologist opined that "the [V]eteran's bilateral CTS is not caused by or a result of active military service, to include exposure to Agent Orange.  The [V]eteran's bilateral CTS is not caused by or a result of surgery for his service-connected prostate condition."  In support of this opinion, the examiner provided the following rationale:

Based on review of the medical records, medical literature and my clinical experience the [V]eteran's bilateral CTS has absolutely nothing to do with military service and specifically Agent Orange.  It is caused by compression of the median nerve at the wrists and is most likely the result of physical work using his hands/wrists/arms for many years.  Agent Orange neuropathy is an acute/subacute neuropathy with a presentation within months to 2 years of exposure and has nothing to do with carpal tunnel syndrome which, from the records, began in the mid to late 1990's (more than 25 years after separation).  Although the [V]eteran claims his symptoms began right after his prostate cancer surgery, there is no way I can connect this to that event from a causation standpoint.  A nexus cannot be made to service, Agent Orange exposure or his prostate surgery.

The Veteran has maintained that his military job duties required him to go out to the field, retrieve the bodies of deceased soldiers, and prepare them for return to the U.S. and that the requirements of his military duties contributed to his CTS.  Accordingly, the Board obtained an addendum opinion in July 2014 to address the Veteran's lay contention.  

However, in a July 2014 addendum, the September 2011 VA examiner opined that the Veteran's bilateral CTS is not caused by or a result of his military duty jobs.  Specifically, the examiner stated that based on review of the medical records, medical literature and clinical experience as a neurologist there is absolutely no work that the Veteran performed in service (several different jobs) during his two and a half years that caused his CTS.  The examiner explained that the Veteran's bilateral CTS is caused by his many years, over 30 years, of physical labor-type work following service which required repetitive use of his hands.  

The conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and is consistent with the other medical evidence of record.  For this reason, the Board accords significant probative value to the examiner's medical opinion.

Because the Veteran's currently diagnosed CTS is not among those diseases presumptively linked to herbicide exposure, and the most probative evidence of record does not relate the Veteran's current bilateral CTS to his military service or a service-connected disability, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral CTS is denied.


REMAND

With respect to the Veteran's claim for service connection for PTSD, the Veteran requested a videoconference hearing with a Veterans Law Judge in his May 2013 Appeal to the Board (VA Form 9).  However, the record reflects that he was never scheduled for a hearing in connection with this claim.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  To provide the Veteran due process under the law, a remand of this matter to the RO for the requested videoconference hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference Board hearing on the issue of entitlement to service connection for PTSD.  The RO should properly notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


